Exhibit 10-p TRUSTMARK CORPORATION FORM OF PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT (Associate) Granted <> This Performance-Based Restricted Stock Agreement (“Agreement”) is entered into as of <> (the “Award Date”) pursuant to the Trustmark Corporation Amended and Restated Stock and Incentive Compensation Plan (the “Plan”), and evidences the grant of Restricted Stock and Restricted Stock Units (the “Award”) by Trustmark Corporation (the “Company”) and the terms, conditions and restrictions pertaining thereto, to the Participant. WHEREAS, the Company maintains the Plan under which the Committee or Board may, among other things, award shares of the Company’s common stock (“Stock”) to such key associates of the Company and its Subsidiaries as the Committee or Board may determine, subject to terms, conditions and restrictions as it may deem appropriate; and WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee and approval by the Company’s Board of Directors, has granted to the Participant a restricted stock and restricted stock unit award conditioned upon the execution by the Company and acceptance by the Participant of a Performance-Based Restricted Stock Agreement setting forth all the terms and conditions applicable to such award; NOW THEREFORE, in consideration of the benefits which the Company expects to be derived from the services rendered to it and its Subsidiaries by the Participant and of the covenants contained herein, the parties hereby agree as follows: 1.Award.Under the terms of the Plan, the Company has awarded to the Participant the Award of Restricted Stock, effective on the Award Date, covering the number of shares of the Company’s Stock specified with respect to the Award on the Participant’s summary page for performance stock awards on the internet hosting website designated by the Company for the Plan and in the Company’s records(the “Award Shares”) and an equal number of Restricted Stock Units (the “Restricted Stock Units”), subject to the terms, conditions, and restrictions set forth in this Agreement. 2.Period of Restriction and Vesting. (a) Subject to earlier vesting or forfeiture as provided below, the period of restriction (the “Period of Restriction”) applicable to the Award Shares and the Restricted Stock Units is the period from the Award Date through <> with vesting being determined by the Company’s return on average tangible equity (“ROATE”) and total shareholder return (“TSR”) ranking for the <> calendar quarters beginning <> and ending <> (the “Performance Period”) compared to the ROATE and TSR for the Peer Group (see AttachmentA) as follows, where vesting in the Award Shares is equal to the number of the Award Shares multiplied by the sum of the vesting percentage in (A) and the vesting percentage in (B) below: (A) (B) ROATE Ranking ROATE Vesting Percentage TSR Ranking TSR Vesting Percentage <> Percentile
